EXHIBIT PROMOTORA VALLE HERMOSO INC. (the “Company”) CODE OF CONDUCT AND ETHICS Introduction This Code of Conduct and Ethics covers a wide range of business practices and procedures.It does not cover every issue that may arise, but it sets out basic principles to guide the directors, officers, and employees of the Company.All Company directors, officers, and employees should conduct themselves accordingly and seek to avoid even the appearance of improper behavior in any way relating to the Company.In appropriate circumstances, this Code should also be provided to and followed by the Company’s agents and representatives, including consultants. Any director or officer who has any questions about this Code should consult with the Chief Executive Officer, the Chief Financial Officer, or legal counsel as appropriate in the circumstances.If an employee has any questions about this Code, the employee should ask his or her supervisor how to handle the situation. 1.
